Norval, J.
This is a proceeding to review the decree of the district court of Nemaha county cancelling of record a real estate mortgage, the mortgage debt having been, paid in full.
A single ground for reversal is urged, namely, that the decree was rendered in vacation. This contention is not sustained by the record. While it is true the transcript discloses that on April 1, 1893, during the March, 1893, term of the district court, the case was tried and submitted to the court, and by agreement of the parties the court was to take the same under advisement and decide the same in vacation, and the decision when made should be of that term and of the date of the trial, it does not appear that the decree was rendered by the judge in vacation, except by the affidavit of Alice A. Minick filed in support of her application to vacate the decree. This affidavit not being incorporated in a bill of exceptions cannot be considered by us. The decree, so the record shows, was actually pronounced and entered upon the *90court journal on and as of the date of August 18,1893. It purports on its face to have been rendered by the court, and not by the judge thereof in vacation. The presumption cannot be indulged that the decree was entered out of term. The transcript of the record of the trial court imports absolute verity. The decree is
Affirmed.